Order filed January 18,2013




                                            In The



          eiebentf) Court of Appeals
                                     No. 11-12-00285-CV



            TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant

                                               V.


                        JAMES AARON REDDING, Appellee


                           On Appeal from the 90th District Court

                                     Stephens County, Texas

                               Trial Court Cause No. CV30682




                                           ORDER

       Ramez F. Shamieh, counsel for appellee, has filed a motion to withdraw as counsel
pursuant to Tex. R. App. P. 6.5. Counsel has advised the court that he and appellee, James Aaron
Redding, "have reached unforeseen irreconcilable differences" and that counsel can no longer
represent appellee in this appeal.   The court finds that counsel's motion complies with the
requirements of Rule 6.5(a) and that counsel properly forwarded a copy of it to appellee pursuant
to Rule 6.5(b).
       Ramez F. Shamieh's motion to withdraw is granted. Pursuant to TEX. R. App. P. 6.3(c),
all notices, copies of documents filed with this court, and other communications must be sent to
appellee, James Aaron Redding, at the following address:
                              5555 East Mockingbird Lane Unit 1201
                                      Dallas, Texas 75206

The clerk of this court will forward a copy of this order to appellee at the above address.
Furthermore, appellee is hereby notified that his brief is due for filing in this cause on or

before February 21,2013.




                                                            PER CURIAM




January 18,2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.